Exhibit 10.2

 

FIRST AMENDED EMPLOYMENT AGREEMENT

 

This First Amended Employment Agreement (“Agreement”), dated September 24, 2018
(the “Effective Date”) is entered into between Motus GI Holdings, Inc., a
Delaware corporation, having its corporate headquarters at 1301 East Broward
Blvd, Fort Lauderdale, Florida (“Company”), and Mark Pomeranz, an individual
residing at 20 Laurelwood Drive, Bernardsville, NJ 07924 (“Executive”) (Company
and Executive, each a “Party” and together, the “Parties”).

 

WHEREAS, the Parties previously entered into an Employment Agreement dated as of
December 22, 2016; and

 

WHEREAS, the Parties have mutually agreed to modify and amend the terms and
conditions of employment as set forth in this First Amended Employment
Agreement; and

 

WHEREAS, the Employment Agreement is no longer in effect and has been superseded
and replaced by this First Amended Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
Company and Executive hereby agree as follows:

 

ARTICLE I



EMPLOYMENT; POSITION, DUTIES AND RESPONSIBILITIES

 

1.01       Employment and Acceptance. Company agrees to, and does hereby, employ
Executive, and Executive agrees to, and does hereby accept, such employment,
upon the terms and subject to the conditions set forth in this Agreement.

 

1.02       Position, Duties and Responsibilities. During the Term (as defined in
Section 2.01 below), Executive shall serve as President and Chief Operating
Officer of the Company as well as in such other positions or capacities as may
be reasonably requested by the CEO and/or the Board of Directors of Company (the
“Board”) and shall have such duties and responsibilities as are customary for,
and are consistent with, such position(s) as may, from time to time, be assigned
to him. Executive’s employment by Company shall be full-time and exclusive to
Company and Executive shall (a) report to the CEO, (b) comply with Company’s
policies and procedures in place from time to time, and (c) serve Company
faithfully and to the best of Executive’s ability. The Executive acknowledges
and agrees that he shall voluntarily resign from his service on the Board at the
request of the non-executive members of the Board. The Executive also agrees to
promptly execute such documents as may be reasonably requested by the Company to
evidence his cessation of service on the Board. During the Term, and except for
paid time off in accordance with the terms of Section 3.01(F) below or absences
due to illness or incapacity, Executive shall devote all of Executive’s business
time, attention, skill and efforts exclusively to the business and affairs of
Company (including its affiliates) and the promotion of its interests.
Notwithstanding anything contained herein to the contrary, Executive may do the
following, provided that such activities do not inhibit or prohibit the
performance of Executive’s duties hereunder or inhibit or conflict with the
business of Company and/or its affiliates: (i) engage in charitable,
educational, religious, civic and similar types of activities and manage
Executive’s personal investments, and (ii) with the prior written consent of the
Board which shall not be unreasonably withheld, serve on the board of directors,
managers, advisors (or their equivalent) of outside business enterprises. The
Parties acknowledge that the Executive currently resides in Bernardsville, New
Jersey; while the Executive will not be required to relocate his home residence,
Executive acknowledges that he shall be required to travel as reasonably
necessary to perform Executive’s duties hereunder, including international
travel.

 



 

 

 

ARTICLE II



TERM

 

2.01       Term of Employment. The terms of this Agreement shall commence as of
the Effective Date and shall continue on an at-will basis. The period during
which Executive is employed pursuant to this Agreement shall be referred to as
the “Term.”

 

ARTICLE III



COMPENSATION AND BENEFITS; EXPENSES

 

3.01       Compensation and Benefits. For all services rendered by Executive in
any capacity during the Term (including, without limitation, serving as an
officer, director or member of any committee of Company or any affiliate or
division thereof), Executive shall be compensated as follows (subject, in each
case, to the provisions of Article IV below):

 

(A)       Base Salary. During the Term, Company shall pay to Executive a base
salary at the initial rate of $385,000 (less applicable withholdings and
deductions) on an annualized basis (the “Base Salary”). As used in this
Agreement, the term “Base Salary” shall refer to Base Salary as may be adjusted
upward from time to time by the Board. Base Salary shall be payable in
accordance with the customary payroll practices of Company.

 

(B)       2018 Bonus. For the calendar year ending December 31, 2018, the
Executive shall be eligible to receive a bonus payment in an amount equal to up
to thirty one and one quarter percent (31.25%) of the Executive’s then-Base
Salary (“2018 Bonus Target”) if the Board determines that the Executive has met
the target objectives communicated to him (the “2018 Bonus”). The payout range
for the 2018 Bonus shall be between fifty percent (50%) and two hundred percent
(200%) of the 2018 Bonus Target based on the Board’s assessment of the
achievement of performance objectives. Any 2018 Bonus earned by the Executive
shall be paid to Executive no later than March 15th of the calendar year
following the calendar year to which the bonus relates.

 

(C)       Performance Bonus. Effective January 1, 2019, and for the remainder of
the Term thereafter, the Executive shall be eligible to receive a bonus payment
in an amount equal to up to fifty percent (50%) of the Executive’s then-Base
Salary (“Bonus Target”) if the Board determines that the Executive has met the
target objectives communicated to him. Payout parameters will be determined by
the Board based upon parameters set by the Board and the Chief Executive Officer
of the Company for an overall Company executive bonus program using market data
and analysis input from a third-party expert compensation firm. Any bonus earned
by the Executive shall be paid to Executive no later than March 15th of the
calendar year following the calendar year to which the bonus relates.

 



-2- 

 

 

(D)        Equity Compensation.

 

a.       During the Term, Executive shall be eligible to receive from time to
time such additional equity grants or awards, if any, pursuant to the terms of
the Company’s 2016 Equity Incentive Plan (the “Plan”) (or any successor plan as
may be in place from time to time) as may be approved by the Board or the
Compensation Committee in its discretion. Such grants or awards will be subject
to the terms and conditions of the Plan (or any successor plan) and such other
terms and conditions as the Board or the Compensation Committee in its
discretion may establish.

 

b.       The Parties acknowledge, pursuant to the Employment Agreement, on May
4, 2017, Executive received a grant of options (the “Option Grant”) to purchase
up to 511,113 shares of our Common Stock pursuant to the Plan with an exercise
price of $5.00 per share, which was repriced to $4.50 per share in September
2017, of which fifty-three percent (53%) were fully vested when issued, forty
percent (40%) vest in a series of twelve (12) successive equal quarterly
installments upon the completion of each successive calendar quarter of active
service over the three (3) year period measured from the date of grant, as was
determined by the Compensation Committee of the Board, and seven percent (7%)
will not become fully vested until three years from December 22, 2016. Pursuant
to the Employment Agreement, Executive’s Option Grant contained the following
additional terms:

 

(1)        Upon the “change-in-control” of the Company, any unvested options
shall become fully vested immediately prior to such “change-in-control”. “Change
of Control” shall mean the consummation of any one of the following events: (i)
a sale, lease, transfer or other disposition of all or substantially all of the
assets of the Company; (ii) a consolidation or merger of the Company with or
into any other corporation or other entity or person, or any other corporate
reorganization, in which the stockholders of the Company immediately prior to
such consolidation, merger or reorganization, own less than fifty percent (50%)
of the Company’s outstanding voting power of the surviving entity following the
consolidation, merger or reorganization; or (iii) any transaction (or series of
related transactions involving a person or entity, or a group of affiliated
persons or entities) in which in excess of fifty percent (50%) of the Company’s
then-outstanding voting power is transferred, excluding any consolidation or
merger effected exclusively to change the domicile of the Company and excluding
any such change of voting power resulting from a bona tide equity financing
event or public offering of the stock of the Company.

 

(2)        If the Executive is terminated without Cause (as defined below), the
Executive shall have twelve months from the date of termination to exercise the
option as to any Common Shares that have vested on or prior to the effective
date of termination.

 



-3- 

 

 

(3)        Terms otherwise in accordance with the Company’s stock option plan as
in effect as of December 22, 2016.

 

(E)       Benefits. During the Term, Executive shall be entitled to participate
in all Executive benefit plans and programs (excluding severance plans, if any)
generally made available by Company to Executives of Company, to the extent
permissible under the general terms and provisions of such plans or programs and
in accordance with the provisions thereof. Company may amend, modify or rescind
any employee benefit plan or program and/or change employee contribution amounts
to benefit costs without notice in its discretion. Executive’s eligibility for
severance shall be governed by the terms of this Agreement.

 

(F)       Paid Time Off (PTO). During the Term, Executive shall be entitled to
paid time off in accordance with Company’s policy in place from time to
time; provided, however, that Executive shall be eligible to accrue no less than
twenty (20) days per calendar year. The Executive shall be permitted to carry
over PTO into the following calendar year; provided however that any unused,
accrued PTO shall expire two years following the applicable year in which PTO
was earned. The Executive shall be required to obtain the Board’s approval if he
wishes to take more than two weeks of PTO consecutively.

 

3.02       Expenses. Executive shall be entitled to receive reimbursement from
Company for reasonable out-of-pocket expenses incurred by Executive during the
Term in connection with the performance of Executive’s duties and obligations
under this Agreement, according to Company’s expense account and reimbursement
policies in place from time to time and provided that Executive shall submit
reasonable documentation with respect to such expenses; provided, however, in no
event shall a reimbursement be made later than December 31 of the year following
the year in which the expense was incurred.

 

ARTICLE IV



TERMINATION

 

4.01       Events of Termination. This Agreement and Executive’s employment
hereunder shall terminate upon the occurrence of any one or more of the
following events:

 

(A)       Death. In the event of Executive’s death, this Agreement and
Executive’s employment hereunder shall automatically terminate on the date of
death.

 

(B)       Disability. To the extent permitted by law, in the event of
Executive’s physical or mental disability that prevents Executive from
performing the essential functions of Executive’s duties under this Agreement
(with or without reasonable accommodation) for a period of at least ninety (90)
consecutive days in any twelve (12)-month period or one hundred twenty (120)
non-consecutive days in any twelve (12)-month period, Company may terminate this
Agreement and Executive’s employment hereunder upon giving written notice of
termination to Executive.

 



-4- 

 

 

(C)         Termination by Company for Cause. Company may, at its option,
terminate this Agreement and Executive’s employment hereunder for Cause (as
defined below) upon giving notice of termination to Executive. As used in this
Agreement, “Cause” shall mean the termination of the Executive’s employment
because of:

 

(1)       gross negligence or willful misconduct in the performance of the
Executive’s duties hereunder, or if the Executive otherwise materially breaches
this Agreement;

 

(2)       the Executive’s failure to obey a lawful and appropriate directive
that is from the Board, which failure is not cured within 15 days written notice
of the alleged failure to perform; provided, that the Executive’s failure to
achieve performance goals shall not constitute such a failure;

 

(3)       a material violation of the restrictive covenants described in Article
V below or of any written employee conduct policy of the Company against
workplace harassment or discrimination); or

 

(4)       conviction of a felony or other serious crime; or

 

(5)       any other act or omission that results in material harm to the
business, reputation of the Company.

 

(D)         Without Cause by Company. Company may, at its option, at any time
terminate this Agreement and Executive’s employment hereunder for no reason or
for any reason whatsoever (other than for Cause or as a result of Executive’s
death or Disability) by giving written notice of termination to Executive.

 

(E)         Termination by Executive. Executive may terminate this Agreement and
Executive’s employment hereunder with or without Good Reason (as defined below)
by: (i) in the case of a resignation without Good Reason, giving thirty (30)
days prior written notice of termination to Company; or (ii) in the case of a
resignation for Good Reason, giving written notice of resignation within thirty
(30) days after the expiration of the Good Reason Cure Period; provided,
however, in each case, Company reserves the right, upon written notice to
Executive, to accept Executive’s notice of resignation and to accelerate such
notice and make Executive’s resignation effective immediately, or on such other
date prior to Executive’s intended last day of work as Executive deems
appropriate. The Company’s election to accelerate Executive’s notice of
resignation shall not be deemed a termination by Company. For purposes of this
Agreement, “Good Reason” means the occurrence of any of the following
circumstances without Executive’s prior express written consent: (i) a material
adverse change in the nature of Executive’s title, duties or responsibilities
with the Company that represents a material demotion from his title, duties or
responsibilities as in effect immediately prior to such change; (ii) a material
breach of this Agreement by the Company; (iii) a failure by the Company to make
any payments to Executive when due, unless the payment is not material and is
being contested by the Company, in good faith; (iv) the Company’s performance of
any illegal or civilly actionable act that materially damages Executive’s
reputation or is considered harassment under applicable law; (v) any material
reduction of the Executive’s then current annual Base Salary except to the
extent that the annual Base Salary of all other similarly situated employees of
the Company or its successor is similarly reduced; (vi) any requirement that the
Executive relocate to a work site that is more than fifty miles from his home;
or (vii) a liquidation, bankruptcy or receivership of the Company.
Notwithstanding the foregoing, no Good Reason shall be deemed to exist with
respect to the Company’s acts described in clause (i) above, unless Executive
shall have given written notice to the company specifying the Good Reason with
reasonable particularity within (ninety) 90 days after the date Executive first
knew or should reasonably have known of the occurrence of any such event and,
within fifteen (15) days after such notice, the Company shall not have cured or
eliminated the problem or thing giving rise to such Good Reason; provided,
however, that a repeated breach after notice and cure of any provision of clause
(i) above involving the same or substantially similar actions or conduct, shall
be grounds for termination for Good Reason without any additional notice from
Executive. If Executive fails to provide the notice and Good Reason Cure Period
prior to Executive’s resignation, or resigns more than ninety (90) days after
the initial existence of the condition, Executive’s resignation will not be
deemed to be for “Good Reason” and any claim of such circumstances as “Good
Reason” shall be deemed irrevocably waived by Executive.

 



-5- 

 

 

(F)       Mutual Agreement. This Agreement and Executive’s employment hereunder
may be terminated at any time by the mutual agreement of Company and Executive.

 

4.02       Company’s Obligations upon Termination.

 

(A) Termination by Company for Cause; Termination by Executive without Good
Reason; Mutual Agreement. In the event of a termination of this Agreement and
Executive’s employment hereunder pursuant to Sections 4.01(C), 4.01(E) (other
than a termination for Good Reason), or 4.01(F) above, then this Agreement and
Executive’s employment with Company shall terminate and Company’s sole
obligation to Executive (or Executive’s estate, heirs, executors,
administrators, representatives and assigns) under this Agreement or otherwise
shall be to: (i) pay to Executive (or, if applicable, Executive’s estate) any
Base Salary earned, but not yet paid, prior to the effective date of such
termination, payable in accordance with Company’s standard payroll practices;
(ii) reimburse Executive (or, if applicable, Executive’s estate) for any
expenses incurred by Executive through the effective date of such termination in
accordance with Section 3.02 above; and (iii) pay and/or provide any amounts or
benefits that are vested amounts or vested benefits or that Executive is
otherwise entitled to receive under any plan, program, policy or practice (with
the exception of those, if any, relating to severance) on the date of
termination, in accordance with such plan, program, policy, or practice
(including payment for unused, accrued vacation) (clauses (i), (ii) and (iii) of
this sentence are collectively referred to herein as the “Accrued Obligations”).

 



-6- 

 

 

(B)         Termination by Company without Cause; Termination by Executive for
Good Reason; Death or Disability.

 

(1) Subject to Section 4.02(B) below, in the event of a termination of this
Agreement and Executive’s employment hereunder by Company pursuant to Section
4.01A, 4.01B, 4.01(D) or a termination of this Agreement and Executive’s
employment hereunder by Executive for Good Reason (as defined in Section 4.01(E)
above) pursuant to Section 4.01(E), then this Agreement and Executive’s
employment with Company shall terminate and Company’s sole obligation to
Executive under this Agreement or otherwise shall be to: (i) pay and/or provide,
as applicable, the Accrued Obligations in accordance with the terms set forth in
Section 4.02(A) above; and (ii) subject to Section 4.02(C) below, (a) an
aggregate amount equal to the Executive’s Base Salary for twelve (12) months
(the “Severance Payments”), (b) if Executive timely elects COBRA coverage,
Company shall pay the Company portion of Executive’s healthcare continuation
payments under COBRA for a twelve (12)-month period following the date of
Executive’s termination of employment with Company (the “COBRA Assistance”)
during which time Executive shall be responsible for the Executive portion
(unless Executive becomes eligible to obtain healthcare coverage from a new
company before the twelve (12)-month anniversary of the termination of
Executive’s employment, in which case Company’s obligation to contribute to
Executive’s health care continuation payments under COBRA shall cease), (c) pay
to Executive any earned but unpaid 2018 Bonus or Performance Bonus, as
applicable, that relates to the calendar year prior to the calendar year in
which the termination of Executive’s employment from the Company occurs, which
shall be paid in lump sum on the date when bonuses otherwise would be paid, (d)
reimbursement of business expenses as set forth herein, and (e) 25% of any
unvested options shall upon such termination vest. Any unvested portion of the
Executive’s Option Grant and unpaid Bonus shall be forfeited without payment.
If, following a termination of employment without Cause or due to permanent
disability, the Executive breaches the provisions of Section 5 below, the
Executive shall not be eligible, as of the date of such breach, for any
additional Severance Payments, and any and all further obligations and
agreements of the Company with respect to such payments shall thereupon cease.
Additionally, if, following a termination of employment without Cause or due to
Disability, the Executive accepts and commences alternate employment while
receiving the Severance Payments, the base compensation received by Executive
from such alternate employment shall be applied as an offset against future
Severance Payments due the Executive. By way of example, if Executive is able to
secure alternate employment at a monthly base salary rate of $20,000, the
Executive’s monthly Severance Payment would be reduced by $20,000 during the
remaining severance period.

 

(2) In the event of a termination of this Agreement and Executive’s employment
hereunder by Company pursuant to Section 4.01(D) or a termination of this
Agreement and Executive’s employment hereunder by Executive for Good Reason (as
defined in Section 4.01(E) above) pursuant to Section 4.01(E) during the twelve
(12)-months immediately following a Change in Control (as defined below), then
this Agreement and Executive’s employment with Company shall terminate and
Company’s sole obligation to Executive under this Agreement or otherwise shall
be to: (i) make the payments described in Section 4.02(B)(1)(i) and Section
4.02(B)(ii)(a)-(d) above, and (ii) subject to Section 4.02(C) below, accelerate
the vesting of all unvested equity awards either existing and future awards
(including the unvested portion of the Option Grant). Except for Section
3.01(D)(b)(1), as used in this Agreement, a “Change in Control” shall have the
meaning of Change in Control set forth in the Company’s Plan, as in effect on
the date of this Agreement. In the event the unvested portion of Executive’s
equity awards are not assumed or substituted with substantially equivalent
awards with the successor corporation in connection with a Change in Control,
such unvested equity awards shall become immediately vested immediately prior to
such Change in Control.

 



-7- 

 

 

Notwithstanding anything set forth in this Section 4.02(B) to the contrary, in
the event of a material breach by Executive under Article V of this Agreement or
the Release and in addition to any other remedies hereunder, the Release or at
law or in equity, Company’s obligation to make (i) any remaining installments of
the Severance Payment shall terminate as of the date of such breach and Company
shall have no further obligations under this Section 4.02(B) other than to
pay/provide the Accrued Obligations (to the extent not previously paid/provided)
and Executive shall be required, upon demand, to return to Company fifty percent
(50%) of the Severance Payment (or installments thereof) paid by the Company
pursuant to this Section 4.02(B).

 

(C)       Release. With the exception of Accrued Obligations, all payments and
benefits to Executive pursuant to this Section 4.02 shall be contingent upon
Executive’s execution, delivery within 21 days (or 45 days in the case of a
group termination) following receipt by Executive, and non-revocation of a
general release in a form satisfactory to the Company (the “Release”). The
Release will be delivered to Executive within five (5) business days following
the effective date of Executive’s termination and will include, without
limitation, a general release from all liability of Company, its affiliates and
each of their respective officers, directors, shareholders, partners, managers,
agents, employees and other related parties. Notwithstanding anything to the
contrary contained herein, in the event that any payment hereunder is contingent
upon Executive’s execution and delivery of the Release and the 21 (or 45 day)
period covers more than one calendar year, the payment shall be paid in the
second calendar year (on the first regular pay date of such calendar year
following the date that the Release becomes effective and is no longer subject
to revocation, all subject to Section 4.02(D) below), regardless of whether the
Executive executes and delivers the Release in the first or the second calendar
year encompassed in such 21 (or 45) day period.

 

(D)       Specified Employee. If the Executive is a “specified employee” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) at the time of the Executive’s termination of employment, amounts
or benefits (including the Severance Payments) that are deferred compensation
subject to Section 409A of the Code, as determined in the reasonable discretion
of the Company, that would otherwise be payable or provided during the six
(6)-month period immediately following the termination of employment will
instead be paid or provided, with interest on any delayed payment at the
short-term applicable federal rate under Section 1274(d) of the Code (with
monthly compounding and at the rate published for the month prior to the month
in which the Executive’s termination of employment occurs), on the first
business day after the date that is six months following the Executive’s
termination of employment.

 

(E)       Removal from any Positions and Boards. If the Executive’s employment
is terminated for any reason under this Agreement, he shall be deemed (without
further action, deed or notice) to resign (i) if a member, from the Board or
board of directors (or similar governing body) of any Affiliate of the Company
or any other board to which he has been appointed or nominated by or on behalf
of the Company and (ii) from all other positions with the Company or any
subsidiary or other Affiliate of the Company, including, but not limited to, as
an officer of the Company and any of its subsidiaries or other Affiliates.

 



-8- 

 

 

ARTICLE V

 CONFIDENTIALITY, NONCOMPETITION, NONSOLICITATION AND OTHER COVENANTS

 

5.01       Confidentiality. Executive shall be provided with access to
Confidential Information relating to the Company, its business, potential
business or that of its clients and customers. “Confidential Information”
includes all trade secrets, know-how, show-how, theories, technical, operating,
financial, and other business information, whether or not reduced to writing or
other medium and whether or not marked or labeled confidential, proprietary or
the like, specifically including, but not limited to, information regarding
source codes, software programs, computer systems, concepts, creations, costs,
plans, materials, enhancements, research, specifications, works of authorship,
techniques, documentation, models and systems, sales and pricing techniques,
designs, inventions, discoveries, products, improvements, modifications,
methodology, processes, concepts, records, files, memoranda, reports, plans,
proposals, price lists, product development and project procedures. Confidential
Information does not include general skills, experience or information that is
generally available to the public, other than information which has become
generally available as a result of Executive’s direct or indirect act or
omission. With respect to Confidential Information of the Company and its
clients and customers:

 

(A)       Executive will use Confidential Information only in the performance of
Executive’s duties for Company. Executive will not use Confidential Information
at any time (during or after Executive’s employment with Company) for
Executive’s personal benefit, for the benefit of any other individual or entity,
or in any manner adverse to the interests of Company and its clients and
customers except to the extent permitted by applicable law, including to enable
Executive to exercise any protected legal right he may have;

 

(B)       Executive will not disclose Confidential Information at any time
(during or after Executive’s employment with Company) except to authorized
Company personnel, unless Company consents in advance in writing or unless the
Confidential Information indisputably becomes of public knowledge or enters the
public domain (other than through Executive’s direct or indirect act or
omission) or as authorized by a court or regulatory agency.

 

(C)       Executive will safeguard the Confidential Information by all
reasonable steps and abide by all policies and procedures of Company in effect
from time to time regarding storage, copying, destroying, and handling of
documents; and

 

(D)       Executive will return or destroy all materials, models, software,
prototypes and the like containing and/or relating to Confidential Information,
together with all other property of Company and its clients and customers, to
Company when Executive’s employment relationship with Company terminates or
otherwise on demand and, at that time Executive will certify to Company, in
writing and under oath, that Executive has complied with this Agreement.
Executive shall not retain any copies or reproductions of correspondence,
memoranda, reports, notebooks, drawings, photographs, databases, diskettes, or
other documents or electronically stored information of any kind relating in any
way to the business, potential business or affairs of Company and its clients
and customers.

 



-9- 

 

 

(E)       Executive acknowledges receipt of the following notice under the
Defend Trade Secrets Act: An individual will not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret if he/she (i) makes such disclosure in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney and
such disclosure is made solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) such disclosure was made in a complaint or
other document filed in a lawsuit or other proceeding if such filing is made
under seal.

 

(F)       Notwithstanding the foregoing or anything else contained herein to the
contrary, this Agreement shall not preclude the Executive from disclosing
Confidential Information to a governmental body or agency or to a court if and
to the extent that a restriction on such disclosure would limit the Executive
from exercising any protected right afforded the Executive under applicable law,
including the ability to receive an award for information provided to a
governmental body.

 

5.02       Obligations to Other Persons. Executive does not have any
non-disclosure or other obligations to any other individual or entity (including
without limitation, any previous company) concerning proprietary or confidential
information that Executive learned of during any previous employment or
associations that would conflict with the Executive’s obligations to Company
under this Agreement. Executive shall not disclose to Company or induce Company
to use any secret or confidential information or material belonging to others,
including, without limitation, Executive’s former employers, if any. Executive
does not have any non-competition agreements, non-solicitation agreements or
other restrictive covenants with any previous company or other individual or
entity that would conflict with the Executive’s obligations to Company under
this Agreement.

 

5.03       Covenants Against Competition and Solicitation.

 

Executive acknowledges and understands that, Executive’s position with Company
affords Executive extensive access to Confidential Information of the Company.
Executive therefore agrees that during the course of Executive’s employment with
Company and for twelve (12) months after termination of Executive’s employment
with Company (for any reason or no reason) (collectively, “Restricted Period”),
Executive shall not: (i) anywhere within the United States of America or any
other country in which the Company then conducts or proposes to conduct
business, either directly or indirectly, as an owner, stockholder, member,
partner, joint venturer, officer, director, consultant, independent contractor,
agent or executive, engage in any business or other commercial activity which is
engaged in or is seeking to engage in a “Competitive Business.” As used in this
Agreement, “Competitive Business” shall mean any individual or enterprise
engaged in (x) cleansing of body cavities, tubular structures or other orafices
or devices added on or attached to endoscopes or (y) any other business directly
competitive with the business of the Company on the date of termination.

 



-10- 

 

 

Executive further agrees that, during the Restricted Period, Executive shall
not, directly or indirectly, either on Executive’s own behalf or on behalf of
any other individual or commercial enterprise: (i) contact, communicate, solicit
or transact any business with or assist any third party in contacting,
communicating, soliciting or transacting any business with (A) any of the
customers or clients of the Company, (B) any prospective customers or clients of
the Company, or (C) any individual or entity who or which was within the most
recent twelve (12) month period a customer or client of Company, for the purpose
of inducing such customer or client or potential customer or client to be
connected to or benefit from any competitive business or to terminate its or
their business relationship with the Company; (ii) solicit, induce or assist any
third party in soliciting or inducing any individual or entity who is then (or
was at any time within the preceding twelve (12) an employee or full-time
consultant, independent contractor or agent of Company) to leave the employment
of the Company or cease performing services for the Company; (iii) hire or
engage or assist any third party in hiring or engaging, any individual or entity
that is or was (at any time within the preceding twelve (12) months) an employee
or full-time consultant, independent contractor or agent of the Company, or (iv)
solicit, induce or assist any third party in soliciting or inducing any other
person or entity (including, without limitation, any third-party service
provider or distributor) to terminate its relationship with the Company or
otherwise interfere with such relationship. A “prospective customer or client”
is any individual or entity with respect to whom or which Company was engaged in
a solicitation at any time during the twelve (12) months preceding termination
of Executive’s employment with Company and in which solicitation Executive was
in any way involved, or about whom or which Executive had access to Confidential
Information.

 

5.04       Cooperation With Investigations/Litigation. Executive agrees, upon
Company’s request, to reasonably cooperate both during and after Executive’s
employment with Company in any Company investigation, litigation, arbitration,
or regulatory proceeding regarding events that occurred during Executive’s
tenure with Company. Executive will make himself reasonably available to consult
with Company’s counsel, to provide information, and to appear to give testimony.
Company will reimburse Executive for reasonable out-of-pocket expenses Executive
incurs in extending such cooperation, so long as Executive provides advance
written notice of Executive’s request for reimbursement and provides
satisfactory documentation of the expenses.

 

5.05       Reasonable Restrictions/Damages Inadequate Remedy. The Parties to
this agreement acknowledge that the restrictions contained in this Article are
reasonable and necessary to protect the legitimate business interests of Company
and that any breach by Executive of any provision contained in this Article may
result in immediate irreparable injury to Company for which a remedy at law
would be inadequate. Accordingly, the Parties shall be entitled to temporary or
permanent injunctive or other equitable relief (without being obligated to post
a bond or other collateral) in the event of any breach or threatened breach of
the provisions of this Article, in addition to any other remedy that may be
available whether at law or in equity.

 



-11- 

 

 

5.06       Separate Covenants. In the event that an arbitrator or any court of
competent jurisdiction shall determine that any one or more of the provisions
contained in this Article shall be unenforceable in any respect, then such
provision shall be deemed limited and restricted to the extent that the
adjudicator shall deem the provision to be enforceable. It is the intention of
the Parties to this Agreement that the covenants and restrictions in this
Article be given the broadest interpretation permitted by law. The invalidity or
unenforceability of any provision of this Article shall not affect the validity
or enforceability of any other provision hereof. If, in any judicial or
arbitration proceedings, a court of competent jurisdiction or arbitration panel
should refuse to enforce all of the separate covenants and restrictions in this
Article, then such unenforceable covenants and restrictions shall be eliminated
from the provisions of this Agreement for the purpose of such proceeding to the
extent necessary to permit the remaining separate covenants and restrictions to
be enforced in such proceeding.

 

5.07       Ownership of Proprietary Rights

 

(A)       Proprietary Rights. “Proprietary Rights” means all right, title and
interest (including any copyrights, patent rights, trademarks, servicemarks and
trade names) in and to, or associated with, or arising from, any and all notes,
data, reference materials, sketches, drawings, memoranda, documentation, and any
and all work product conceived, created, reduced to any medium of expression
and/or produced as part of the activities of Executive for the Company,
including all written, graphical, pictorial, visual, audio, and audiovisual
elements relating thereto, software code or records in any way incorporating or
reflecting any Confidential Information and any original works of authorship,
derivative works, inventions, developments, concepts, know-how, improvements,
trade secrets or ideas, whether or not fixed in a tangible medium of expression,
that are conceived or developed in whole or in part by the Executive alone or in
conjunction with others, whether or not conceived or developed during regular
working hours by, or in association with, the Company that are made through the
use of any Confidential Information or any of the Company’s equipment,
facilities, supplies, or trade secrets, or that relate to the Company’s business
or the Company’s actual or demonstrably anticipated research and development, or
that result from any work performed by the Executive for the Company.

 

(B)       Ownership of Proprietary Rights. All Proprietary Rights shall belong
exclusively to the Company, and the Executive agrees to assign and hereby
assigns to the Company, all rights, title and interest throughout the world in
and to all Proprietary Rights. The Executive agrees to promptly make full
written disclosure to the Company, and will hold in trust for the sole right and
benefit of the Company, all Proprietary Rights. Upon request of the Company and
without any separate compensation, the Executive shall take such action and
execute and deliver such documents and instruments as may be necessary or proper
to vest in the Company all right, title and interest in and to all such
Proprietary Rights. Without limiting the foregoing, the Executive further agrees
that for any original works of authorship created by the Executive, the Company
shall be deemed the author thereof under the United States Copyright
Act; provided, however, that in the event and to the extent such works do not to
constitute “works made for hire” as a matter of law, the Executive agrees to
irrevocably assign and transfer, and hereby irrevocably assigns and transfers to
the Company, all right, title and interest in and to such works, including but
not limited to copyrights.

 



-12- 

 

 

(C)       Maintenance of Records. The Executive covenants and agrees to take
commercially reasonable measures to keep and maintain adequate and current
written records of all inventions and works of authorship made by the Executive
(solely or jointly with others) during the term of the Executive’s relationship
with the Company. The records may be in the form of notes, sketches, drawings,
flow charts, electronic data or recordings, laboratory notebooks, and any other
format. The records will be available to and remain the sole property of the
Company at all times. The Executive agrees not to remove such records from the
Company’s place of business except as expressly permitted by the Company policy,
which may, from time to time, be revised at the sole election of the Company.
The Executive agrees to return all such records (including any copies thereof)
to the Company at the time of termination of services with the Company.

 

(D)       Recordation of Rights. The Executive covenants and agrees to assist
the Company, or its designee, at the Company’s expense, in every proper way to
secure the Company’s, or its designee’s, rights in the inventions and any
copyrights, patents, trademarks, servicemarks, moral rights, or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company or its designee of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company or its designee shall deem necessary in order to apply for, obtain,
maintain and transfer such rights, or if not transferable, waive such rights,
and in order to assign and convey to the Company or its designee and any
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such inventions, and any copyrights, patents or other
intellectual property rights relating thereto. The Executive further agrees that
the obligation to execute or cause to be executed, when it is in the Executive’s
power to do so, any such instrument or papers shall continue after the
termination of this Agreement until the expiration of the last such intellectual
property right to expire in any country of the world. If the Company or its
designee is unable because of the Executive’s mental or physical incapacity or
unavailability or for any other reason to secure the Executive’s signature to
apply for or to pursue any application for any United States or foreign patents,
copyrights, or other registrations covering inventions or works of authorship
assigned or to be assigned to the Company or its designee as above, then the
Executive hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as the Executive’s agent and attorney-in-fact, to
act for and on the Executive’s behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
application for, prosecution, issuance, maintenance or transfer of letters
patent, copyright or other registrations thereon with the same legal force and
effect as if originally executed by the Executive. The Executive hereby waives
and irrevocably quitclaims to the Company or its designee any and all claims, of
any nature whatsoever, that the Executive now or hereafter has for infringement
of any and all proprietary rights assigned to the Company or such designee.

 

ARTICLE VI

 MISCELLANEOUS

 

6.01       Benefit of Agreement and Assignment. This Agreement shall inure to
the benefit of Company, its affiliates and their respective successors and
assigns (including, without limitation, the purchaser of all or substantially
all of the assets of Company and/or any of its affiliates) and shall be binding
upon Company and its successors and assigns. This Agreement also shall inure to
the benefit of and be binding upon Executive and Executive’s heirs,
administrators, executors and assigns. Executive may not assign or delegate
Executive’s duties under this Agreement, without the prior written consent of
Company.

 



-13- 

 

 

6.02       Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be given in writing and shall be deemed to
have been duly given (i) on the date delivered if personally delivered, (ii)
upon receipt by the receiving party of any notice sent by registered or
certified mail (first-class mail, postage pre-paid, return receipt requested),
(iii) by email, or (iv) on the date targeted for delivery if delivered by
nationally recognized overnight courier or similar courier service, addressed in
the case of Company to:

 

Motus GI Holdings, Inc.,  

With a copy which, itself, shall not
constitute notice, to:



1301 East Broward Blvd   Lowenstein Sandler LLP Fort Lauderdale, Florida 33301  
One Lowenstein Drive     Roseland, NJ 07068 Attn: Chief Executive Officer  
Attn: Steven M. Skolnick, Esq.

 

and in the case of Executive to:

 

Mark Pomeranz 

20 Laurelwood Drive



Bernardsville, NJ 07924 

 

 

Any Party may notify the other Party in writing of the change in address by
giving notice in the manner provided in this Section 6.02. Service of process in
connection with any suit, action or proceeding (whether arbitration or
otherwise) may be served on each Party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Agreement.

 

6.03       Non-Disparagement. During the Term and at all times thereafter,
Executive agrees that Executive shall not knowingly disparage, criticize or
otherwise make any derogatory statements regarding Company or its past, present
and future directors, officers, shareholders, employees, or agents. Upon
conclusion of the Term, the Company agrees to instruct the Board and its senior
officers not to knowingly disparage, criticize or otherwise make any derogatory
statements concerning the Executive. Nothing herein shall preclude either Party
from making truthful statements that are reasonably necessary to comply with
applicable law, regulation or legal process or to defend or enforce a Party’s
rights under this Agreement.

 

6.04       Indemnification. The Company shall indemnify Executive to the maximum
extent provided in the Company’s Bylaws and organizational documents, as
currently in effect. Executive shall be entitled to coverage under the directors
and officers liability insurance on terms no less favorable to him in any
respect than the coverage then being provided to any other current or former
director or officer of the Company and which the Company shall maintain with
minimum coverage of $1 million.

 



-14- 

 

 

6.05        Arbitration. With the exception of the Company’s right to seek
injunctive relief in a court of competent jurisdiction to enforce Article V, any
dispute or controversy arising out of or relating to this Agreement or
Executive’s performance thereunder shall be exclusively settled by arbitration
before a single arbitrator to be held in Florida in accordance with the rules
then in effect of the American Arbitration Association. The decision of the
arbitrator shall be final, conclusive and binding on the Parties to the
arbitration. Judgment may be entered on the arbitrator’s decision in any court
having jurisdiction. The Company and the Executive shall separately pay their
own counsel fees and expenses. The arbitrator shall apply the laws of the State
of Florida with respect to interpretation, construction or enforcement of this
Agreement without giving effect to the principles of conflicts of law.

 

6.06       Entire Agreement. This Agreement, including the exhibits, contains
the entire agreement of the Parties with respect to the terms and conditions of
Executive’s employment during the Term and activities following termination of
this Agreement and Executive’s employment with Company and supersedes any and
all prior agreements and understandings, whether written or oral, between the
Parties with respect to the subject matter of this Agreement. This Agreement may
not be changed or modified except by an instrument in writing, signed by both
the Company and the Executive.

 

6.07       Representation and Warranties. Executive and Company each
respectively represent and warrant to the other that (a) he/it has the legal
capacity to execute and perform this Agreement, (b) this Agreement is a valid
and binding agreement enforceable against the Parties according to its terms,
and (c) the execution and performance of this Agreement by him/it does not
violate or conflict with the terms of any existing agreement or understanding to
which Executive or Company is a party or by which Executive or Company may be
bound.

 

6.08       No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy, or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this Section
6.08 shall preclude the assumption of such rights by executors, administrators
or other legal representatives of Company or Executive’s estate and their
assigning any rights hereunder to the person or persons entitled thereto.

 

6.09       Source of Payment. All payments provided for under this Agreement
shall be paid in cash from the general funds of Company. The Company shall not
be required to establish a special or separate fund or other segregation of
assets to assure such payments, and, if Company shall make any investments to
aid it in meeting its obligations hereunder, Executive shall have no right,
title or interest whatever in or to any such investments except as may otherwise
be expressly provided in a separate written instrument relating to such
investments. Nothing contained in this Agreement, and no action taken pursuant
to its provisions, shall create or be construed to create a trust of any kind,
or a fiduciary relationship, between Company and Executive or any other person.
To the extent that any person acquires a right to receive payments from Company
hereunder, such right, without prejudice to rights which Executives may have,
shall be no greater than the right of an unsecured creditor of Company.

 



-15- 

 

 

6.10       No Waiver. The waiver by any Party of a breach of any provision of
this Agreement shall not operate or be construed as a continuing waiver or as a
consent to or waiver of any subsequent breach hereof.

 

6.11       Headings. The Article and Section headings in this Agreement are for
the convenience of reference only and do not constitute a part of this Agreement
and shall not be deemed to limit or affect any of the provisions hereof.

 

6.12       Validity. The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision or provisions of this Agreement, which shall remain in full
force and effect.

 

6.13       Executive Withholdings and Deductions. All payments to Executive
hereunder shall be subject to such withholding and other Executive deductions as
may be required by law.

 

6.14       Counterparts. This Agreement may be executed in one more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

6.15       Agreement to Take Actions. Each Party shall execute and deliver such
documents, certificates, agreements and other instruments, and shall take all
other actions, as may be reasonably necessary or desirable in order to perform
his or its obligations under this Agreement.

 

6.16       Survival. The terms of Section 4.02 and Articles V and VI of this
Agreement shall survive the termination of this Agreement and Executive’s
employment hereunder.

 

6.17       Section 409A Compliance.

 

(A)       This Agreement is intended to comply with the requirements of Section
409A of the Code (“Section 409A”) and regulations promulgated thereunder. To the
extent that any provision in this Agreement is ambiguous as to its compliance
with Section 409A, the provision shall be read in such a manner so that all
payments due under this Agreement shall comply with Section 409A. For purposes
of section 409A, each payment made under this Agreement shall be treated as a
separate payment. In no event may Executive, directly or indirectly, designate
the calendar year of payment. Notwithstanding anything contained herein to the
contrary, Executive shall not be considered to have terminated employment with
Company for purposes of Section 4.02 of this Agreement unless Executive would be
considered to have incurred a “termination of employment” from Company within
the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).

 



-16- 

 

 

(B)       All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of Section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

(C)       Executive acknowledges that, while the Parties endeavor to have this
Agreement comply with the requirements of Section 409A, any tax liability
incurred by Executive under Section 409A is solely the responsibility of
Executive.

 

6.18       Legal Counsel. Executive represents that Company has previously
recommended that Executive engage counsel to assist Executive in reviewing this
Agreement. Executive acknowledges that, prior to executing this Agreement,
Executive has been given a reasonable opportunity to review the Agreement and to
consult with counsel as to its content and is entering into this Agreement
freely and voluntarily.

 

[Signatures appear on the following page]

 

-17- 

 

IN WITNESS WHEREOF, Company and Executive have duly executed this Agreement as
of the date first written above.

 

  COMPANY:         Motus GI Holdings, Inc.         BY:     Name:     Title:    
      EXECUTIVE:       Mark Pomeranz

 

[Signature Page to Mark Pomeranz First Amended Employment Agreement] 

 